DAWKINS, Chief Judge.
This case involves the identical questions disposed of in Bouis v. Aetna Casualty and Surety Company, D.C., 183 F.Supp. 954, except that there the cause of action grew out of negligence alleged to have been committed in the manufacture of shotguns in another state; whereas, here, the alleged injuries to complainant arose from an automobile collision in this state while the insured was performing a contract in Louisiana, and who was protected against liability by the insurer defendant in this case. However, this would make no difference in the result, and it is not.believed the court is called upon to review again the law merely for the purposes of differentiation.
For the reasons stated in the Bouis case, the motion to dismiss and the plea of unconstitutionality will be overruled.